Citation Nr: 0934978	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  09-13 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from January 1945 and February 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2008).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected duodenal 
ulcer.  The record demonstrates that he underwent a VA 
examination for such disability in August 2008.  However, in 
reviewing the examination report from such examination, the 
Board observes that the Veteran's claims file and medical 
records were requested by the RO but not available to the 
examiner.  Nevertheless, the Board, in reviewing the claims 
file, notes that there are available service treatment 
records and that the Veteran has received treatment at VA 
facilities.  


Additionally, the Board notes that the information elicited 
by the examiner during the August 2008 examination is not 
fully responsive to any pertinent diagnostic code used to 
rate the Veteran's duodenal ulcer.  Finally, the Veteran has 
indicated that the August 2008 VA examiner, who indicated 
that the Veteran's ulcer was quiescent, misinterpreted the 
information that he shared with her regarding the frequency 
of his symptoms.  According to the Veteran, on his Notice of 
Disagreement received in January 2009 and on his April 2009 
VA Form 9, he did not inform the examiner that he did not 
experience problems as a result of his ulcer, but rather told 
her that it had been 25 years since he had surgery for the 
ulcer and that he still experienced problems in spite of the 
surgery.

Therefore, in light of the aforementioned deficiencies in the 
August 2008 VA examination, the Board finds that a new VA 
examination is warranted to determine the nature and extent 
of the Veteran's service-connected duodenal ulcer.  Such 
information would be useful in the de novo adjudication of 
the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his duodenal ulcer since 
2007.  After securing the necessary 
authorizations for release of this 
information, seek to obtain and associate 
with the claims file, copies of all 
treatment records, including those from 
VA facilities, referred to by the 
Veteran, not already of record.   If any 
such records cannot be located, please so 
indicate in the record.

2.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the current severity of his 
service-connected duodenal ulcer.


The examiner should fully describe all 
symptoms associated with the service-
connected disability.  He/she should 
specifically indicate whether there is 
anemia, weight loss, vomiting, melena, or 
hematemesis.  The examiner should also 
indicate the frequency, length, and 
duration of the Veteran's ulcer 
symptomatology and whether the Veteran 
has experienced any incapacitating 
episodes as a result of his ulcer 
disability, and if so, the length and 
duration of such episodes.  The examiner 
should also specifically indicate the 
level of impairment of health.  

The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination report.  
Any necessary tests should be performed.  
.
3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

	


(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



